EXHIBIT 10.2

 

LOGO [g575871p140.jpg]

Merck KGaA     ·Germany         Frankfurter Str. 250     ·64293 Darmstadt

 

Biomira Management Inc.    Date    April 30, 2013 Attn: Robert L. Kirkman, M.D.
   Division/Dept.    LE-TA Trademarks Group A 2601 Fourth Avenue    Care of   
Thomas Tresper SEATTLE, WA 98004    Phone    +49 6151 72-6020 USA    Fax    +49
6151 72-3378    E-Mail    thomas.tresper@merckgroup.com

 

Re: Letter Amendment to Amended and Restated License Agreement (2008)

Dear Dr. Kirkman,

As you are aware, the FDA recently informed Merck KGaA (“MERCK”) that the brand
name STIMUVAX would not be approved for the marketing of L-BLP25 in the United
States. STIMRIS, however, would currently be approved as a brand name. Further,
the EMA informed MERCK that the name STIMUVAX would not be approved in the
European Union, but the names STIMRIS, STIMUVAM and STIMUVAY would currently be
approved.

In view of the above, MERCK proposes the following amendments (“Letter
Amendment”) to the Amended and Restated License Agreement (2008) effective as of
December 18, 2008, between Biomira Management Inc. (“ONCOTHYREON”) and MERCK
(“Amended and Restated License Agreement”):

 

  1. ONCOTHYREON and MERCK agree that TRADEMARK means the trademarks STIMRIS,
STIMUVAY and STIMUVAM.

 

  2. ONCOTHYREON confirms that MERCK is released from all obligations regarding
the trademarks STIMUVAX, STENVAX, SIATOPE , THEXOPE and JEXAVE, including,
without limitation, the obligation to diligently pursue the filing, maintenance
and defense of these trademarks.

 

  3. MERCK confirms that ONCOTHYREON is released from all obligations to
maintain the trademarks and trademark applications identified in this Letter
Amendment, and has complied with the obligations set forth in Section 5.12.3 of
the Amended and Restated License Agreement with respect to the assignment of
such trademarks and trademark applications to MERCK.

Merck KGaA ·Germany

 

Frankfuner Str. 250    Corporation with General Partners   
Executive Board and General Partners: 64293 Darmstadt   
Commercial Register AG Darmstadt HRB 6164    Phone +49615 1 72-0    Registered
Office: Darmstadt    Karl-Ludwig Kley (Chairman), Fax     +49 615 1 72-2000   
Chairman of the Supervisory Board:    Kai Beckmann, Stefan Oschmann,
www.merck.de    Rolf Krebs    Bernd Reckmann, Matthias Zachert



--------------------------------------------------------------------------------

LOGO [g575871p140.jpg]

By their signatures below, MERCK and ONCOTHYREON agree to the terms of this
Letter Amendment.

Sincerely,

Merck KGaA

 

ppa.     i.V. /s/ Jens Eckhardt     /s/ Thomas Tresper By: Jens Eckhardt     By:
Thomas Tresper       Associate General Counsel            Head of Trademarks
Group A

Accepted and Agreed:

Biomira Management Inc.

 

/s/ Robert L. Kirkman By: Robert L. Kirkman        President

Merck KGaA ·Germany

 

Frankfuner Str. 250    Corporation with General Partners   
Executive Board and General Panners: 64293 Darmstadt   
Commercial Register AG Darmstadt HRB 6164    Phone +49 6151 72-0    Registered
Office: Darmstadt    Karl -Ludwig Kley (Chairman), Fax     +49 6151 72-2000   
Chairman of the Supervisory Board:    Kai Beckmann, Stefan Oschmann,
www.merck.de    Rolf Krebs    Bernd Reckmann, Matthias Zachen